Case 1:19-cv-00577-KLM Document 1 Filed 02/27/19 USDC Colorado Page 1 of 9




                IN THE UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF COLORADO

 NATIONAL UNION FIRE INSURANCE                     )
 COMPANY OF PITTSBURGH, PA.                        )
                                                   )
                         Plaintiff,                )       Case No.
                                                   )
 v.                                                )
                                                   )
 DEBORAH HIRABAI, D.C., NORTH                      )
 AURORA CHIROPRACTIC, INC. f/n/a                   )
 KING CHIROPRACTIC, INC., NORTH                    )
 AURORA CHIROPRACTIC #2, INC., AND                 )
 ALLIED PROFESSIONALS INSURANCE                    )
 COMPANY, a Risk Retention Group, Inc.,            )
                                                   )
                         Defendants.               )

                    COMPLAINT FOR DECLARATORY JUDGMENT

       Plaintiff National Union Fire Insurance Company of Pittsburgh, Pa. (“National Union”),

by and through its undersigned counsel, and for its Complaint for Declaratory Judgment against

Defendants Deborah Hirabai, D.C. (“Hirabai”), North Aurora Chiropractic, Inc. f/n/a King

Chiropractic, Inc. (“King”), North Aurora Chiropractic #2, Inc. (“North Aurora”), and Allied

Professionals Insurance Company, a Risk Retention Group, Inc. (“Allied”), states as follows:

                                       INTRODUCTION

       1.     National Union seeks a declaration that it owes no duty to indemnify Hirabai with

respect to defense costs and settlement in connection with the lawsuit captioned Fernandez v.

Swenson, et al., Civil Action No. 2013CV1038, filed in the Arapahoe County District Court (the

“Underlying Lawsuit”).

       2.     Hirabai seeks reimbursement of defense costs and indemnity from National Union

with respect to the Underlying Lawsuit under chiropractor professional liability plus policies

issued by National Union to King and North Aurora. National Union owes no duty to reimburse



                                               1
Case 1:19-cv-00577-KLM Document 1 Filed 02/27/19 USDC Colorado Page 2 of 9




Hirabai for the defense costs and settlement because Hirabai is not an insured. Alternatively, the

National Union policies apply excess of Hirabai’s other insurance issued by Allied.

       3.      Accordingly, a real, substantial, and justiciable controversy has arisen and now

exists between National Union and Hirabai, King, North Aurora, and Allied. This controversy is

subject to resolution under 28 U.S.C. §§ 2201 and 2202.

                                              PARTIES

       4.      Plaintiff National Union is a corporation organized and existing under the laws of

the State of Pennsylvania, with its principal place of business in New York, New York. At all

times relevant hereto, National Union was authorized to, and has in fact, transacted business in the

State of Colorado.

       5.      Defendant Hirabai is a Doctor of Chiropractic licensed to practice in Colorado.

       6.      Defendant King is a corporation organized and existing under the laws of the State

of Colorado, with its principal place of business in Aurora, Colorado.

       7.      Defendant North Aurora is a corporation organized and existing under the laws of

the State of Colorado, with its principal place of business in Aurora, Colorado.

       8.      Defendant Allied is a corporation organized and existing under the laws of the State

of Arizona, with its principal place of business in Orange, California.

                                JURISDICTION AND VENUE

       9.      Jurisdiction is proper in this Court, pursuant to 28 U.S.C. § 1332(a), because the

plaintiff and defendants are citizens of different states and the amount in controversy exceeds

$75,000.00 exclusive of interest and costs.




                                                 2
Case 1:19-cv-00577-KLM Document 1 Filed 02/27/19 USDC Colorado Page 3 of 9




       10.     Venue is proper in this district pursuant to 28 U.S.C. §1391(b)(2) because a

substantial part of the events giving rise to the claims for which the parties dispute insurance

coverage took place in this district.

                                THE UNDERLYING LAWSUIT

       11.     On August 8, 2013, Jose Jaime Fernandez filed his Amended Complaint and Jury

Demand, case no. 2013CV1038, in the Arapahoe County District Court against King, Michael

Swenson, D.C., and Hirabai (the “Underlying Lawsuit”). The Amended Complaint is attached as

Exhibit A.

       12.      The Amended Complaint alleges that, on July 16, 2012, Mr. Fernandez sought

treatment from Swenson and Hirabai at King for right shoulder and neck pain.

       13.     The Amended Complaint alleges that, on July 16, 2012, Mr. Fernandez was seen

by Swenson and Hirabai. Swenson and Hirabai allegedly obtained a medical history and x-rays of

Mr. Fernandez’s neck and advised that Mr. Fernandez did not sustain a fracture in his neck.

       14.     The Amended Complaint alleges that, on July 16, 2012, Hirabai performed manual

traction to Mr. Fernandez’s neck, causing Mr. Fernandez to experience a “crack sensation” and

immediate and severe neck pain and dizziness.

       15.     The Amended Complaint alleges that Mr. Fernandez’s pain increased, and he

sought additional treatment on July 22, 2012 at the Medical Center of Aurora emergency room,

where he was diagnosed with a C6-7 fracture and underwent a cervical discectomy with internal

reduction and fusion.

       16.     On May 30, 2015, Mr. Fernandez, Swenson, and King entered into a settlement for

claims asserted against Swenson and King in the Underlying Lawsuit.




                                                3
Case 1:19-cv-00577-KLM Document 1 Filed 02/27/19 USDC Colorado Page 4 of 9




       17.     On July 10, 2015, Mr. Fernandez and Hirabai entered into a settlement for claims

asserted against Hirabai in the Underlying Lawsuit.

                             THE NATIONAL UNION POLICIES

       18.     National Union issued to Michael Swenson, D.C. Chiropractor Professional

Liability Plus Insurance Policy no. 066534115, effective annually from April 15, 2012 to April 15,

2014 (the “Michael Swenson National Union Policies”).

       19.     National Union issued to Vicki Swenson, D.C. Chiropractor Professional Liability

Plus Insurance Policy no. 066534114, effective annually from April 15, 2012 to April 15, 2014

(the “Vicki Swenson National Union Policies”).

       20.     The Michael Swenson National Union Policies and the Vicki Swenson National

Union Policies provide coverage on identical forms and are collectively referred to as the “National

Union Policies.”

       21.     The National Union Policies provide professional liability coverage as follows:

       We will pay those sums an Insured becomes legally obligated to pay others as
       damages resulting from a chiropractic incident. The amount we will pay for
       damages is limited as described in Section VI. LIMITS OF LIABILITY. The
       chiropractic incident must take place within the Coverage Territory and on or after
       the retroactive date and before the end of the policy period. A claim for a
       chiropractic incident must be first made against an Insured during the policy
       period or the extended reporting period, if applicable.

       22.     The National Union Policies define Insured as “any person or organization

qualifying as such under Section III. WHO IS AN INSURED.”

       23.     Section III. WHO IS AN INSURED of the National Union Policies provides:

       The following are Insureds under this policy:

       A.      You;

       B.      The Named Insured Entity; including the partners, officers, directors and
               medical directors of such Named Insured Entity, but only while acting
               within the scope of their nonclinical administrative duties as such.


                                                 4
Case 1:19-cv-00577-KLM Document 1 Filed 02/27/19 USDC Colorado Page 5 of 9




       C.      Employees, other than chiropractors, but only for acts within the scope of
               their employment by you or by the Named Insured Entity or while
               performing duties related to the conduct of your business or the Named
               Insured Entity's business.

       24.     The National Union Policies define employees as “a person paid by you or the

Named Insured Entity in connection with your business or the Named Insured Entity's

business.”

       25.     The Michael Swenson National Union Policies include as Named Insured Entities

“North Aurora Chiropractic #2, Inc.; King Chiropractic.”

       26.     Pursuant to Endorsement No. 3, Policy Change Endorsement (Claims Made), the

Vicki Swenson National Union Policies include as Named Insured Entity “North Aurora

Chiropractic, Inc.”

       27.     The National Union Policies define claim as “an express, written demand against

an Insured for monetary damages, including a suit.”

       28.     The National Union Policies define the words we, us, and our to mean “the

company providing insurance under this Policy,” or National Union.

       29.     The National Union Policies define chiropractic incident as follows:

       Chiropractic Incident means any act, error or omission in the providing of or
       failure to provide professional services.

       Chiropractic incident includes any act, error or omission in the rendering or
       failure to render emergency first aid, if such aid is rendered without the receipt of
       or expectation of remuneration and provided that the injured party would have
       suffered additional injury or death had such assistance not been rendered or
       performed.

       All damages arising from any act, error or omission in the providing of or failure
       to provide professional services to a woman and/or her unborn child or children
       during the course of a pregnancy (including pre-natal, delivery and post-natal care)
       will be deemed to be a single chiropractic incident.

       30.     The National Union Policies define professional services as follows:



                                                5
Case 1:19-cv-00577-KLM Document 1 Filed 02/27/19 USDC Colorado Page 6 of 9




       Professional services means services which are within the scope of practice of a
       chiropractor in the state in which the chiropractor is licensed. Professional
       services include your services as an educator either in any state or country or as a
       member of a formal accreditation, standards review, or similar professional board
       or committee, including as a director or officer of such board or committee.

       Professional Services also includes services provided by employees but only
       while: (1) in your employment or the Named Insured Entity's employment, (2)
       acting under your direction or the Named Insured Entity's direction, (3) licensed
       or certified where required by law, and (4) trained and qualified to perform in
       his/her capacity as employee.

       Professional Services does not include any services furnished by you as a
       practitioner of any other healing or treating art.

       31.    The National Union Policies contain the following condition:

       G.     Other Insurance

       The insurance provided under this Policy shall be excess over other valid insurance
       or self insurance, whether collectable or not, and whether provided on a primary,
       excess, contingent or any other basis, unless such other insurance is written
       specifically to be excess over this Policy.

                                   THE ALLIED POLICY

       32.    Allied issued to Hirabai Claims Made Professional Liability Member Policy no.

APIC-239641, effective October 19, 2012 to October 19, 2013 (the “Allied Policy”).

       33.    The Allied Policy provides professional liability coverage as follows:

       A.     Professional Liability. The Company shall pay on behalf of the Named
              Insured all sums which the Named Insured shall become legally obligated
              to pay as Damages because of any claim reported against the Named Insured
              for injury arising out of the rendering of or failure to render, during the
              Policy Period as set forth in the Declarations (the "Policy Period''),
              Professional Services in the practice of the Named Insured as stated in the
              Declarations of this Policy I) by the Named Insured or 2) by any person for
              whose acts or omissions the Named Insured is legally responsible (as
              described in Article III hereof), and 3) only if such claim is first made and
              is reported to the Company during the Policy Period.

       34.    The Allied Policy defines persons insured by the Allied Policy, in relevant part, as

the Named Insured.



                                                6
Case 1:19-cv-00577-KLM Document 1 Filed 02/27/19 USDC Colorado Page 7 of 9




          35.   Hirabai is the Named Insured under the Allied Policy.

          36.   Covered Professional Services under the Allied Policy include Chiropractic and

Acupuncture services.

                                           COUNT I
                              (Declaratory Relief – All Defendants)

          37.   National Union repeats and re-alleges the allegations of Paragraphs 1 through 35 of

its Complaint for Declaratory Judgment as though fully set forth herein.

          38.   Subject to its terms, conditions, limitations and exclusions, the National Union

Policies provide professional liability insurance to an insured.

          39.   Hirabai is not the First Named Chiropractor under the National Union Policies.

          40.   Hirabai is not a partner, officer, director, or medical director of a Named Insured

Entity.

          41.   Hirabai is a chiropractor.    Chiropractors are specifically excluded from the

definition of insured employees.

          42.   Hirabai is not an insured under the National Union Policies because, even if she is

an employee, she is a chiropractor. Chiropractor employees are not insureds under the National

Union Policy.

          43.   Coverage under the National Union Policies, if any, is subject to Condition G. Other

Insurance.

          44.   Pursuant to Condition G. Other Insurance, the National Union Policies are excess

over other valid insurance or self-insurance, unless such other insurance is written specifically to

be excess over the National Union Policies.

          45.   The Allied Policy is valid insurance for claims against Hirabai in the Underlying

Lawsuit and is not specifically written to be excess over the National Union Policies.



                                                 7
Case 1:19-cv-00577-KLM Document 1 Filed 02/27/19 USDC Colorado Page 8 of 9




         46.   Coverage for Hirabai in the Underlying Lawsuit under the National Union Policies,

if any, is excess over the Allied Policy.

         47.   Defense and indemnity of the Underlying Lawsuit did not exhaust the limits of the

Allied Policy and therefore, the National Union Policies were not implicated, even if Hirabai was

an insured (which she is not).

         48.   Accordingly, National Union owes no coverage obligation to Hirabai with respect

to the Underlying Lawsuit under the National Union Policies.

         WHEREFORE, National Union respectfully prays that this Honorable Court enter an

order:

         (a)   declaring that Hirabai is not an “insured” under the National Union Policies with
               respect to the Underlying Lawsuit;

         (b)   declaring that National Union did not have a duty to defend Hirabai under the
               National Union Policies with respect to the Underlying Lawsuit;

         (c)   declaring that National Union has no obligation to indemnify Hirabai under the
               National Union Policies with respect to defense costs and settlement in connection
               with the Underlying Lawsuit;

         (d)   in the alternative, declaring that National Union owes no obligation to indemnify
               Hirabai for defense costs or settlement payment in connection with the Underlying
               Lawsuit because the National Union Policies are excess to the Allied Policy; and

         (e)   for such other relief as the Court deems just and appropriate.

 Dated: February 27, 2019                     Respectfully submitted,

                                              NATIONAL UNION FIRE INSURANCE
                                              COMPANY OF PITTSBURGH, PA.


                                              By:    /s Matthew J. Fink
                                                     One of Its Attorneys




                                                8
Case 1:19-cv-00577-KLM Document 1 Filed 02/27/19 USDC Colorado Page 9 of 9




                                  Matthew J. Fink
                                  Colorado Bar #51753
                                  NICOLAIDES FINK THORPE
                                  MICHAELIDES SULLIVAN LLP
                                  71 South Wacker Drive, Suite 4400
                                  Chicago, IL 60606
                                  (312) 585-1400
                                  (312) 585-1401
                                  mfink@nicolaidesllp.com

                                  Counsel for Plaintiff National Union Fire
                                  Insurance Company of Pittsburgh, Pa.




                                    9
